United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, BARABOO POST
OFFICE, Baraboo, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0608
Issued: April 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 27, 2020 appellant, through counsel, filed a timely appeal from two January 2,
2020 merit decisions of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
By decision dated July 21, 2020, an OWCP hearing representative set aside the January 2, 2020 decision denying
expansion of appellant’s claim as further development of the record was required. The Board and OWCP may not
exercise simultaneous jurisdiction over the same issues in a case on appeal. 20 C.F.R. § 501.2(c)(3). Following the
docketing of an appeal before the Board, OWCP does not retain jurisdiction to render a further decision regarding the
issue(s) on appeal until after the Board relinquishes jurisdiction. Id. As this appeal, filed on January 27, 2020 was
pending when OWCP issued its July 21, 2020 decision, the subsequent decision of OWCP dated July 21, 2020 is null
and void as the Board and OWCP may not simultaneously have jurisdiction over the same issue. See 20 C.F.R.
§ 10.626; see also A.C., Docket No. 18-1730 (issued July 23, 2019); M.C., Docket No. 18-1278, n.1 (issued March 7,
2019); Russell E. Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41 ECAB 880 (1990).

the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.4
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that the
acceptance of her claim should be expanded to include an aggravation of her preexisting left
shoulder glenohumeral arthritis; (2) whether OWCP has met its burden of proof to terminate
appellant’s wage-loss compensation and medical benefits, effective June 6, 2019, as she no longer
had residuals or disability causally related to her accepted October 26, 2017 employment injury;
and (3) whether appellant has met her burden of proof to establish continuing employment-related
disability or residuals on/after June 6, 2019.
FACTUAL HISTORY
On November 6, 2017 appellant, then a 55-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that on October 26, 2017 she strained her left upper back and shoulder when
lifting and loading heavy pallets with packages into her postal vehicle while in the performance of
duty. She stopped work on November 6, 2017. OWCP accepted the claim for cervical disc
disorder with radiculopathy at the C8 cervicothoracic region and paid appellant wage-loss
compensation on the supplemental rolls for total disability beginning December 21, 2017, and for
intermittent disability beginning September 1, 2018.
On August 8, 2018 Dr. Bonnie J. Weigert, a Board-certified physiatrist, opined that
appellant’s employment injury aggravated her preexisting left shoulder arthritis.
In an August 17, 2018 report, the district medical adviser (DMA), Dr. Todd Fellars, a
Board-certified orthopedic surgeon, reviewed the medical evidence of record and the statement of
accepted facts (SOAF). He concluded that appellant’s accepted October 26, 2017 employment
injury had not caused an aggravation of her preexisting left shoulder osteoarthritis. Dr. Fellars
found that her full range of motion and trapezius pain was inconsistent with an aggravation of
underlying osteoarthritis. He concluded that, if appellant did have an aggravation of her
underlying osteoarthritis, it occurred at a later date, and, thus,was not causally related to the
accepted October 26, 2017 employment injury.
In a September 4, 2018 report, Dr. Weigert noted that appellant was seen for neck,
parascapular, and right upper extremity pain with radiculopathy. She detailed physical
examination findings including decreased shoulder range of motion and impingement,
parascapular tenderness on palpation, and fairly good cervical range of motion. Dr. Weigert

3

5 U.S.C. § 8101 et seq.

4

The Board notes that, following the January 2, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

2

indicated that appellant was capable of working six hours every other day, three days a week, with
no lifting more than 20 pounds and no reaching above shoulder level.
On September 12, 2018 appellant accepted a modified limited-duty clerk position working
six hours per day, three days per week.
On January 23, 2019 OWCP referred appellant, together with the medical record, a list of
questions, and the SOAF to Dr. Paul Cederberg, a Board-certified orthopedic surgeon, to resolve
the conflict in the medical opinion evidence between Dr. Weigert and the DMA, as to whether
appellant’s preexisting left shoulder arthritis had been aggravated by her accepted October 26,
2017 employment injury.
In a March 6, 2019 report, Dr. Cederberg, based on a review of the medical evidence and
SOAF, concluded that the accepted cervical disc disorder with radiculopathy should have resolved
within six months of October 26, 2017 the date of injury. He noted that appellant’s physical
examination revealed normal right shoulder range of motion, diminished left shoulder range of
motion, good rotator cuff musculature, diffuse shoulder tenderness, and brisk and symmetrical
triceps, biceps, and brachioradialis reflexes. Dr. Cederberg opined that the accepted employment
injury had not aggravated her preexisting left shoulder glenohumeral arthritis. In support of this
conclusion, he noted appellant’s left shoulder glenohumeral joint pain developed weeks and
possibly months later. Dr. Cederberg reported that she had idiopathic left shoulder osteoarthritis,
which he determined had not been aggravated or accelerated by her work activities. He also
concluded that there were no residuals of appellant’s accepted cervical radiculopathy.
Dr. Cederberg explained that she appeared pain free when he saw her with active normal range of
motion of the neck. He concluded that the accepted cervical radiculopathy should have resolved
within six months of the injury. Lastly, Dr. Cederberg opined that appellant was capable of
performing her duties as a clerk, with restrictions required by her preexisting left shoulder
condition.
By decision dated March 27, 2019, OWCP denied expansion of the acceptance of
appellant’s claim to include a consequentialaggravation of left shoulder glenohumeral arthritis. It
accorded the special weight of the medical evidence to Dr. Cederberg as the impartial medical
examiner.
On March 27 and May 1, 2019 OWCP issued a notice proposing to terminate appellant’s
wage-loss compensation and medical benefits as it found that she no longer had residuals or
continuing disability due to her accepted October 26, 2017 employment injury. It found that the
weight of the medical evidence rested with the opinion of Dr. Cederberg.
By decision dated June 6, 2019, OWCP finalized the termination of appellant’s wage-loss
compensation and medical benefits, effective that date. It found that the weight of the evidence
rested with the opinion of Dr. Cederberg, who concluded that she no longer had any residuals or
disability due to the accepted employment-related conditions.
On June 12, 2019 appellant requested a hearing before a representative of OWCP’s Branch
of Hearings and Review regarding the June 6, 2019 termination decision.

3

In a report dated June 16, 2019, Dr. Weigert noted that when appellant was initially seen
appellant had pain in the upper back area around the left shoulder blade that radiated down the
arm, with numbness, and tingling. At that time, appellant’s symptoms were thought to be related
to her cervical radiculopathy. Dr. Weigert agreed with Dr. Cederberg that appellant’s cervical
radiculopathy had resolved. She explained that appellant’s myofascial pain still limited her
activity. Dr. Weigert noted that appellant’s left shoulder was then imaged, which revealed a rotator
cuff tear and underlying shoulder arthritis, both of which were related to the accepted employment
injury. She concluded that appellant still required work restrictions.
On July 17, 2019 a hearing was held regarding the March 27, 2019 decision which denied
expansion of the acceptance of appellant’s claim. By decision dated September 27, 2019, OWCP’s
hearing representative vacated the March 27, 2019 decision which denied expansion of the
acceptance of appellant’s claim. On remand OWCP was to prepare a new SOAF and obtain a
supplemental report from Dr. Cederberg as to whether appellant’s left shoulder glenohumeral
arthritis was caused, aggravated, accelerated, or precipitated in any way by the accepted
employment injury.
In a supplemental report dated December 18, 2019, Dr. Cederberg opined that appellant’s
glenohumeral arthritis of the left shoulder was typically an idiopathic, primary, genetically
determined condition along with loose bodies and the degeneration of the subscapularis tendon
with partial tear. He noted that she did not present with left shoulder discomfort for weeks or
months after the October 26, 2017 employment injury. Dr. Cederberg opined: “We may conclude
that the left shoulder problems were a manifestation of a preexisting degenerative condition and
not related to the incident in October 2017.”
A hearing was held on October 17, 2019 regarding the June 6, 2019 decision terminating
appellant’s compensation benefits.
By decision dated January 2, 2020, OWCP’s hearing representative affirmed the June 6,
2019 decision terminating appellant’s wage-loss compensation and medical benefits as modified.
He found that there had been no conflict in the medical opinion evidence on the issue of whether
appellant continued to have residuals and continuing disability due to her accepted employment
injury at the time of the referral to Dr. Cederberg. Thus, Dr. Cederberg was considered as a second
opinion physician rather than impartial medical specialist. OWCP’s hearing representative found
that Dr. Cederberg’s opinion constituted the weight of the medical opinion evidence, finding that
appellant’s accepted employment injury had resolved with no residuals or disability.
By separate decision also dated January 2, 2020, OWCP denied expansion of the
acceptance of the claim to include aggravation of her preexisting glenohumeral arthritis of the left
shoulder. It found that the special weight of the medical opinion evidence rested with
Dr. Cederberg’s opinion as an impartial medical specialist.

4

LEGAL PRECEDENT -- ISSUE 1
If an employee claims that a condition not accepted or approved by OWCP was due to an
employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.5
To establish causal relationship between the condition as well as any attendant disability
claimed and the employment injury, an employee must submit rationalized medical evidence.6
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7 The weight of medical evidence is determined by
its reliability, its probative value, its convincing quality, the care of analysis manifested, and the
medical rationale expressed in support of the physician’s opinion.8
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury. The rules that come
into play are essentially based upon the concepts of direct and natural results and of the claimant’s
own conduct as an independent intervening cause. The basic rule is that, a subsequent injury,
whether an aggravation of the original injury or a new and distinct injury, is compensable if it is
the direct and natural result of a compensable primary injury.9
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.10 OWCP’s implementing regulations provide
that, if a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a
third physician to make an examination. This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.11 Where a case is referred to an impartial medical specialist for the purpose of

5
L.F., Docket No. 20-0359 (issued January 27, 2021); S.H., Docket No. 19-1128 (issued December 2, 2019); M.M.,
Docket No. 19-0951 (issued October 24, 2019); Jaja K. Asaramo, 55 ECAB 200 (2004).
6

L.F., id.; T.K., Docket No. 18-1239 (issued May 29, 2019); M.W., 57 ECAB 710 (2006); John D. Jackson, 55
ECAB 465 (2004).
7

D.T., Docket No. 20-0234 (issued January 8, 2021); D.S., Docket No. 18-0353 (issued February 18, 2020); T.K.,
id.; I.J. 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).
8

See D.T., id.; P.M., Docket No. 18-0287 (issued October 11, 2018).

9

V.K., Docket No. 19-0422 (issued June 10, 2020); K.S., Docket No. 17-1583 (issued May 10, 2018).

10

5 U.S.C. § 8123(a).

11

20 C.F.R. § 10.321.

5

resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based on
a proper factual background, must be given special weight.12
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
OWCP properly determined that a conflict in medical opinion existed between
Dr. Weigert, appellant’s treating physician, and the DMA regarding the issue of whether
appellant’s preexisting left shoulder arthritis had been aggravated as a result of her accepted
October 26, 2017 employment injury. Accordingly, it referred her to Dr. Cederberg for an
impartial medical examination and an opinion to resolve the conflict,13 pursuant to
5 U.S.C. § 8123(a).
As discussed, when OWCP has referred the case to an impartial medical specialist to
resolve a conflict in medical evidence, the opinion of such a specialist, if sufficiently well-reasoned
and based upon a proper factual background, must be given special weight.14 The Board finds,
however, that Dr. Cederberg’s opinion is insufficiently rationalized to be entitled to the special
weight accorded an impartial medical specialist.
In his March 6, 2019 report, Dr. Cederberg, based on a review of the medical evidence and
SOAF, concluded that the accepted employment injury had not aggravated appellant’s preexisting
left shoulder glenohumeral arthritis as her left shoulder joint pain developed weeks and possibly
months later. Dr. Cederberg reported that she had idiopathic left shoulder osteoarthritis, which he
determined had not been aggravated or accelerated by her work activities.
In his December 18, 2019 supplemental report, Dr. Cederberg again opined that appellant’s
accepted October 26, 2017 employment injury did not aggravate her preexisting left shoulder
condition. He found appellant’s left shoulder glenohumeral arthritis was idiopathic in nature and
had not been caused or aggravated by the accepted October 26, 2017 employment injury. The
Board notes that Dr. Cederberg’s opinion regarding appellant’s left shoulder arthritis was
conclusory in nature and was not adequately supported by medical rationale, based upon objective
medical evidence. Dr. Cederberg did not explain his opinion that the accepted employment injury
had not aggravated appellant’s preexisting left shoulder glenohumeral arthritis. He did not explain
why an aggravation of an arthritic condition could not present weeks or months following an
injury. The Board also notes that Dr. Cederberg also offered no further medical rationale to explain
his conclusion that appellant’s left shoulder condition was purely idiopathic. For these reasons,
the March 6, 2019 report of Dr. Cederberg and his December 18, 2019 supplemental report did not
sufficiently address whether the acceptance of appellant’s claim should be expanded to include her
left shoulder condition.

12

A.R., Docket No. 18-0441 (issued February 19, 2020); V.K., Docket No. 18-1005 (issued February 1, 2019);
D.M., Docket No. 17-1411 (issued June 7, 2018).
13

G.B., Docket No. 19-1510 (issued February 12, 2020); R.H., 59 ECAB 382 (2008).

14

S.A., Docket No. 18-1353 (issued May 22, 2020); D.O., Docket No. 17-0911 (issued February 2, 2018).

6

Therefore, in order to resolve the conflict in the medical opinion evidence, the case will be
remanded to OWCP for referral of the case record, including an updated SOAF, and appellant to
a new impartial medical specialist for examination and a rationalized opinion as to whether she
sustained an aggravation of her preexisting left shoulder glenohumeral arthritis causally related to
the accepted October 26, 2017 employment injury in accordance with 5 U.S.C. § 8123(a).15 After
such further development as OWCP deems necessary, it shall issue a de novo decision.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.16 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.17 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.18
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.19 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.20
ANALYSIS -- ISSUE 2
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective June 6, 2019.
Preliminarily, the Board finds that the hearing representative correctly found that there was
no conflict under 5 U.S.C. § 8123(a) with respect to the DMA’s April 17, 2018 report and the
reports from Dr. Weigert, the attending physician, on the issue of whether the accepted condition
of cervical disc disorder with radiculopathy at the C8 cervicothoracic region had resolved.21
OWCP referred appellant to Dr. Cederberg to resolve the conflict in the medical opinion evidence
15

S.S., Docket No. 19-1658 (issued November 12, 2020); S.M., Docket No. 19-0397 (issued August 7, 2019).

16

D.G., Docket No. 19-1259 (issued January 29, 2020); R.P., Docket No. 17-1133 (issued January 18, 2018); S.F.,
59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
17
D.G., id. R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L.
Minor, 37 ECAB 541 (1986).
18

D.G., id.; M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

19

D.G., id.; A.G., Docket No. 19-0220 (issued August 1, 2019); A.P., Docket No. 08-1822 (issued August 5, 2009);
T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005). Furman G. Peake, 41 ECAB 361 (1990).
20

D.G., id.; A.G., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002);
Furman G. Peake, id.
21
Under 5 U.S.C. § 8123(a), if there is a disagreement between an OWCP physician and an attending physician, a
third physician shall be selected to make an examination.

7

between the DMA and Dr. Weigert only on the issue of whether the accepted October 26, 2017
employment injury caused an aggravation of her left shoulder osteoarthritis. As there was no
conflict in medical evidence pursuant to 5 U.S.C. § 8123(a), Dr. Cederberg’s opinion regarding
the status of appellant’s accepted cervical conditions was that of a second opinion physician.22
In his March 6, 2019 report, Dr. Cederberg indicated that he had reviewed the SOAF and
conducted a physical examination. He diagnosed resolved cervical radiculopathy and preexisting
left shoulder glenohumeral arthritis. Dr. Cederberg opined that accepted cervical radiculopathy
had resolved based on findings upon physical examination including active range of motion of the
neck and pain free appearance. In addition, he concluded that the diagnosed cervical radiculopathy
should have resolved within six months of the injury.
By decision dated January 2, 2020, OWCP’s hearing representative affirmed the June 6,
2019 decision terminating appellant’s wage-loss compensation and medical benefits. The hearing
representative found that Dr. Cederberg’s opinion constituted the weight of the medical opinion
evidence.
Once OWCP undertakes development of the medical evidence, it has the responsibility to
do so in a manner that will resolve the relevant issues in the case.23
For the reasons explained above, OWCP failed to fully develop the issue of whether the
acceptance of the claim should be expanded to include aggravation of appellant’s preexisting left
shoulder glenohumeral arthritis.24 As OWCP has not resolved the issue of whether the acceptance
of appellant’s claim should be expanded to include aggravation of left shoulder glenohumeral
arthritis, the Board finds it has not met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits.25
CONCLUSION
The Board finds that this case is not in posture for decision as to expansion of the claim to
include aggravation of appellant’s preexisting left shoulder glenohumeral arthritis. The Board
further finds that OWCP did not meet its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective June 6, 2019.26

22

See R.B., Docket No. 20-01009 (issued June 25, 2020); see also S.M., Docket No. 19-0397 (issued August 7,
2019) (the Board found that, at the time of the referral for an impartial medical examination there was no conflict in
medical opinion evidence; therefore, the referral was for a second opinion examination); see also Cleopatra
McDougal-Saddler, 47 ECAB 480 (1996) (the Board found that, as there was no conflict in medical opinion evidence,
the report of the physician designated as the impartial medical examiner was not afforded the special weight of the
evidence but was considered for its own intrinsic value as he was a second opinion specialist).
23

See B.W., Docket No. 20-1033 (issued November 30, 2020); R.B. Docket No. 20-0109 (issued June 25, 2020).

24

See B.W., id.; J.T., Docket No. 19-1723 (issued August 24, 2020).

25

T.M., Docket No. 19-1068 (issued March 30, 2021); B.W., Docket No. 20-1033 (issued November 30, 2020).

26

In light of the Board’s disposition of Issue 2, Issue 3 is rendered moot.

8

ORDER
IT IS HEREBY ORDERED THAT the January 2, 2020 decision of the Office of
Workers’ Compensation Programs regarding expansion of the acceptance of her claim is set aside
and the case is remanded to OWCP for further proceedings consistent with this decision of the
Board.
IT IS FURTHER ORDERED THAT the January 2, 2020 decision of the Office of
Workers’ Compensation Programs regarding the termination of appellant’s wage-loss
compensation and medical benefits is reversed.
Issued: April 5, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

